Title: Martha Jefferson Randolph to Thomas Jefferson, 13 August 1815
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          My Dear Father  monticello Aug. 13, 1815
           The emergency of the occasion must apologise for the liberty I took in opening the enclosed. but as to morrow is Buckingham court and not knowing the danger that might accrue from a dissappointment I ascertained by opening the letter whether it was your self or the witnesses only that were wanting in which latter case they could have been summoned without applying to you but as some thing more seems requisite perhaps you can by writing do the business adieu we are all as you left us the sick mending & no new cases
          yoursMR.
        